         Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 1 of 27




                             IN THE U. S. DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION


NED ROBINSON; AND HIS WIFE,
LINDA C. ROBINSON,

         Plaintiffs                                                1:20cv40LG-RHW
                                                Civil Action No. ______________
                        v.

AMERICAN HYDROTECH, INC.;
ACTION RESOURCES, LLC; and
DEMETRIUS A. SMITH

         Defendants




                                     FIRST COMPLAINT

                                 [JURY TRIAL REQUESTED]

         COME NOW Plaintiffs, Ned Robinson, and his wife, Linda C. Robinson, by and through

their attorneys, and respectfully submit the following Complaint against Defendants, American

Hydrotech, Inc., Action Resources, LLC and Demetrius A. Smith (collectively, “Defendants”), to

wit:



                                            PARTIES

         1.      Plaintiffs, Ned Robinson and Linda C. Robinson, are individual adults who are

resident citizens of Zachary, Louisiana.

         2.      Defendant, American Hydrotech, Inc. (“Hydrotech”), is an Illinois corporation

whose principal place of business address and headquarters are located at 303 East Ohio Street in


{367332.DOCX }
       Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 2 of 27




Chicago, IL, 60611. Hyrdrotech may be served with summons and proves by serving its registered

agent, Myron Kantor, at 650 Dundee Road, Suite 160, Northbrook, IL 60062.

       3.      Defendant, Action Resources, LLC (“AR”), is an Alabama-based, limited liability

company. AR’s principal address and headquarters are located at 204 20th Street North in

Birmingham, Alabama 35203. AR may be served with summons and process by serving Steve

Johnson at 204 20th Street North in Birmingham, Alabama 35203.

       4.      Defendant, Demetrius A. Smith (“Smith”), is an individual adult who is a resident

of Valdosta Georgia. Smith may be served with summons and process at 2317 Deborah Drive,

Valdosta, Georgia 31602.


                                   JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction over the subject matter of this action

under 28 USC 1331 as Plaintiffs’ cause of action arises under the Federal Motor Carrier Safety

Regulations, as set forth in 49 C.F.R. § 300 – 399.

       6.      This Court has diversity jurisdiction over the parties and subject matter of this

action under 28 USC 1332 as there is complete diversity between all parties with plaintiffs being

resident citizens of Louisiana and Defendants being resident citizens of Alabama, Illinois and

Georgia, respectfully. Therefore, complete diversity exists between all parties.

       7.      This Court has jurisdiction over all non-resident parties pursuant to Miss. Code

Ann. § 13-3-57, and federal common law.

       8.      Venue is proper in this Court in accordance with Miss. Code Ann. § 11-11-

3(1)(a)(i), and federal law as the incident complained of in this action occurred in Harrison

County, Mississippi.

                                FACTS COMMON TO ALL COUNTS


                                                 2
       Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 3 of 27




       9.      At all relevant times, Defendant AMERICAN HYDROTECH, INC. was a “motor

carrier” and an “employer” of drivers of “commercial vehicles” as those terms are used and defined

in the Federal Motor Carrier Safety Regulations, and was subject to such rules and regulations as

promulgated and codified within 49 C.F.R. Parts 382 et. seq.

       10.     At all relevant times, Defendant AMERICAN HYDROTECH, INC. had a USDOT

Number.

       11.     At all relevant times, Defendant AR was a “motor carrier” and an “employer” of

drivers of “commercial vehicles” as those terms are used and defined in the Federal Motor Carrier

Safety Regulations, and was subject to such rules and regulations as promulgated and codified

within 49 C.F.R. Parts 382, et. seq.

       12.     At all relevant times, Defendant AR’s USDOT Number was 680185.

       13.     At some time before February 1, 2017, Defendants AMERICAN HYDROTECH,

INC. and AR entered into an agreement to work together, share and transport vehicles and

equipment, and transport cargo and arrange to transport cargo to locations both inside and outside

the State of Mississippi.

       14.     At some time before February 1, 2017, Defendants AMERICAN HYDROTECH,

INC. and Smith entered into an agreement to work together to transport AMERICAN

HYDROTECH, INC.’s hazardous cargo to locations both inside and outside the State of

Mississippi.

       15.     At some time on or before February 1, 2017, Defendant AMERICAN

HYDROTECH, INC. hired Defendant Smith as a commercial driver.

       16.     At some time on or before February 1, 2017, Defendant AR hired Defendant Smith

as a commercial driver.



                                                3
       Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 4 of 27




       17.     On February 1, 2017, at some time before 8:30 am, Defendant Smith attached a

2014 Peterbuilt tractor (“the AR tractor”) to a tanker trailer (“the AMERICAN HYDROTECH,

INC. trailer”) filled with the chemical product Hydroseal.

       18.     At all relevant times, AR controlled or had the right to control the use and operation

of the AR tractor.

       19.     At all relevant times, AMERICAN HYDROTECH, INC. controlled or had the right

to control the use and operation of the AMERICAN HYDROTECH, INC. trailer.

       20.     At all relevant times, Defendant Smith was acting as an agent, servant, or employee

of, and acting in the ordinary course of employment for, Defendant AR.

       21.     At all relevant times, Defendant Smith was acting as an agent, servant, or employee

of, and acting in the ordinary course of employment for, Defendant AMERICAN HYDROTECH,

INC.

       22.     At all relevant times, Defendant Smith operated the AR tractor and AMERICAN

HYDROTECH, INC. trailer with the knowledge, consent, and permission of Defendant AR.

       23.     At all relevant times, Defendant Smith operated the AR tractor and AMERICAN

HYDROTECH, INC. trailer with the knowledge, consent, and permission of Defendant

AMERICAN HYDROTECH, INC.

       24.     At all relevant times, Defendant AR controlled or had the right to control the

transportation of the subject cargo.

       25.     At all relevant times, Defendant AMERICAN HYDROTECH, INC. controlled or

had the right to control the transportation of the subject cargo.

       26.     At no time was the subject cargo or the combination of the AMERICAN

HYDROTECH, INC. trailer and the subject cargo scaled or weighed.



                                                  4
       Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 5 of 27




       27.     Upon information and belief, the combination of the AR tractor, AMERICAN

HYDROTECH, INC. trailer and the subject cargo yielded a weight greater than 80,000 lbs, the

maximum weight allowed under state and federal law.

       28.     The subject cargo was supposed to be transported to an unknown location.

       29.     During the time that Defendant Smith was transporting the subject cargo, he

operated the AR tractor and AMERICAN HYDROTECH, INC. trailer eastbound on interstate 10.

       30.     At or around 8:30 a.m., Plaintiff Ned Robinson was operating a 2007 Peterbuilt

tractor truck that was owned by L&B Transport, L.L.C. out of Port Allen, Louisiana, driving

Eastbound on Interstate 10

       31.     At about 8:45 a.m., Plaintiff Ned Robinson was forced to come to a complete stop

on Interstate 10 travelling eastbound on the Tchoutacabouffa River Bridge in Harrison County,

Mississippi, due to severe traffic congestion caused by another car wreck.

       32.     At or around 8:45 am on February 1, 2017, while he was operating the AR tractor

and AMERICAN HYDROTECH, INC. trailer on Interstate 10, Defendant Smith crashed into the

rear of the Tractor trailer rig operated by Plaintiff Ned Robinson (“the subject crash”). (See

Accident report attached as Exhibit “A”.)

       33.     The force of the impact of the subject crash was greater than it would have been

had the AR tractor-AMERICAN HYDROTECH, INC. trailer (and the subject cargo) combination

not been illegally overweight at the time of the subject crash.

       34.     As a result of the subject crash, Plaintiff Ned Robinson suffered serious and

permanent injuries.

       35.     As a result of the subject crash, Plaintiff Ned Robinson suffered, and continues to

suffer, pain, discomfort and permanent disability



                                                 5
       Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 6 of 27




       36.     As a result of the subject crash, Plaintiff Ned Robinson suffered, and continues to

suffer, severe mental and emotional trauma.

       37.     As a result of the subject crash, Plaintiff Ned Robinson suffered, and will continue

to suffer, physical pain, severe emotional distress, psychological distress, mental anguish, lost

wages and business opportunities, loss of enjoyment of life, and other injuries, conditions, and

damages more specifically set forth in this Complaint and contained within his medical records.

Plaintiff Ned Robinson’s injuries have required, and will continue to require, continued care,

treatment, and medication.

       38.     Defendants AMERICAN HYDROTECH, INC, AR, and Smith entered into a joint

venture for the transportation of the subject cargo and the subject crash occurred during the

operation of the joint venture.

                                           COUNT I
                                         NEGLIGENCE
                                    Against Defendant Smith

       39.     Plaintiffs specifically refer to and incorporate by reference Paragraphs 1 through

38 above.

       40.     At all relevant times, Defendant Smith was subject to the statutes and regulations

of the State of Mississippi, and to the Federal Motor Carrier Safety Regulations, with respect to

the operation of the AR tractor and AMERICAN HYDROTECH, INC. trailer he was operating at

the time of the subject crash, and he had a duty to comply with all such laws and regulations.

       41.     At all relevant times, Defendant Smith had a duty to abide by the rules, regulations,

customs and standards set forth in the Mississippi Commercial Driver’s License Manual.

       42.     At all relevant times, Defendant Smith had a duty to exercise ordinary and

reasonable care while operating a tractor-trailer on the public roadways of the State of Mississippi.



                                                 6
           Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 7 of 27




           43.      At all relevant times, Defendant Smith had a duty to operate the AR tractor and

AMERICAN HYDROTECH, INC. trailer in a careful, prudent and lawful manner.

           44.      At all relevant times, Defendant Smith had a duty not to operate the AR tractor and

AMERICAN HYDROTECH, INC. trailer while his ability or alertness was so impaired through

fatigue, or any other cause, that it was unsafe for him to begin or continue to operate the tractor-

trailer.

           45.      In crashing the tractor-trailer into the rear of the vehicle operated by Plaintiff Ned

Robinson, Defendant Smith failed to comply with relevant laws and regulations, failed to abide by

the rules, regulations, customs and standards set forth in the Mississippi Driver’s License Manual,

and failed to exercise ordinary care, and was negligent in one or more of the following respects:

                 a. In failing to keep a proper lookout;

                 b. In failing to be attentive to his driving environment;

                 c. In failing to be alert for other vehicles;

                 d. In failing to identify hazards and/or potential hazards on the roadway;

                 e. In failing to react appropriately to hazards and/or potential hazards on the roadway;

                 f. In failing to act after danger of a collision was apparent;

                 g. In operating a tractor-trailer during a time when his ability or alertness was so

                    impaired through fatigue, or any other cause, that it was unsafe for him to begin or

                    continue to operate a tractor-trailer;

                 h. In failing to stop, swerve, slacken speed, or sound a warning when he knew or

                    should have known that there was a reasonable likelihood of striking another

                    vehicle;

                 i. In operating a tractor-trailer in a careless and reckless manner;



                                                        7
          Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 8 of 27




                j. In following too closely;

                k. In failing to maintain control of his vehicle;

                l. In using a hand-held mobile communications device while driving;

                m. In violating provisions of Mississippi’s “Rules of the Road,” codified at Miss. Code

                   Ann. §§ 63-3-1 to 63-3-1215; and

                n. In committing any other acts of negligence that have not been exposed but may be

                   identified during discovery.

          46.      Defendant Smith’s actions and omissions as set forth above were negligent and

directly caused or contributed to cause the subject crash and Plaintiff Ned Robinson’s injuries and

Plaintiffs’ damages.

                                              COUNT II
                                          NEGLIGENCE PER SE
                                        Against Defendant Smith

          47.      Plaintiffs specifically refer to and incorporate by reference Paragraphs 1 through

46 above.

          48.      The aforementioned acts and omissions by Defendant Smith constitute negligence

per se.

          49.      Defendant Smith’s negligent acts and omissions violated provisions of

Mississippi’s “Rules of the Road,” including but not limited to:

                a. Section 63-3-505, conditions under which speed must be decreased;

                b. Section 63-3-609, overtaking and passing of vehicles proceeding in the same

                   direction;

                c. Section 63-3-619, distances to be maintained between traveling vehicles;

                d. Section 63-3-1201, reckless driving;



                                                      8
       Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 9 of 27




             e. Section 63-3-1203, operation of vehicle under circumstances which interfere with

                driver’s view or control over driving mechanism; and

             f. Section 63-3-1213, careless driving.

       50.      Defendant Smith’s negligent acts and omissions violated provisions of the Federal

Motor Carrier Safety Regulations, including but not limited to:

             a. 49 C.F.R § 390.3, general applicability;

             b. 49 C.F.R. § 390.9, state and local laws, effect on;

             c. 49 C.F.R § 392.3, ill or fatigued operator;

             d. 49 C.F.R § 392.7, equipment, inspection and use;

             e. 49 C.F.R § 392.9, inspection of cargo, cargo securement devices and systems;;

             f. 49 C.F.R § 392.80, prohibition against texting;

             g. 49 C.F.R § 392.82, using a hand-held mobile telephone; and

             h. 49 C.F.R § 396.13, driver inspection.

       51.      Plaintiff Ned Robinson was a member of the class sought to be protected under the

provisions of Mississippi’s “Rules of the Road” and under the provisions of the Federal Motor

Carrier Safety Regulations that were violated by Defendant Smith.

       52.      Plaintiff Ned Robinson’s injuries that resulted from the subject crash are the type

of injuries that Mississippi’s “Rules of the Road” and the Federal Motor Carrier Safety Regulations

were designed to prevent and avoid.

       53.      The aforementioned violations were each a direct and proximate cause of the

subject crash and resulted in Plaintiff’s injuries and Plaintiffs’ damages as asserted in this

Complaint.




                                                  9
       Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 10 of 27




                                          COUNT III
                                      GROSS NEGLIGENCE
                                    Against Defendant Smith

       54.     Plaintiffs specifically refer to and incorporate by reference the Paragraphs 1 through

53 above.

       55.     The aforementioned acts and omissions by Defendant Smith constitute gross

negligence.

       56.     Defendant Smith had actual, subjective awareness of the risks associated with his

acts and omissions, but nevertheless proceeded with them.

       57.     Defendant Smith acted with conscious indifference to Plaintiff Ned Robinson’s

rights, safety, and welfare.

       58.     Defendant Smith’s acts and omissions were committed with an extreme degree of

inattention and distraction and were the result of Defendant Smith’s decisions to direct his attention

away from the road and other vehicles and to operate a tractor-trailer while fatigued, distracted,

and/or impaired.

       59.     The grossly negligent acts discussed above were each a direct and proximate cause

of the subject crash and resulted in Plaintiff Ned Robinson’s injuries and Plaintiffs’ damages as

asserted in this Complaint.

                                           COUNT VI
                                      VICARIOUS LIABILITY
                                      Against Defendant AR

       60.     Plaintiffs specifically refer to and incorporate by reference Paragraphs 1 through

59 above.

       61.     At all relevant times, AR was the owner or lessee of the AR tractor driven by

Defendant Smith, and AR controlled its use and operation.



                                                 10
      Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 11 of 27




       62.       At all relevant times, Defendant Smith operated and drove the AR tractor at the

time of the subject crash with the express permission and consent of AR and for its benefit.

       63.       At all relevant times, Defendant Smith operated and drove the AR tractor while in

the course and scope of his employment for AR.

       64.       At all relevant times, Defendant Smith was acting as an employee, agent, and

servant of AR.

       65.       At all relevant times, Defendant Smith was acting in the furtherance of the business

of AR and within the course and scope of his employment with AR.

       66.       AR is therefore vicariously liable for Defendant Smith’s acts and omissions as

asserted in this Complaint under one or more of the following: the doctrine of respondeat superior,

principles of agency law, and joint venture.

                                        COUNT V
                                    VICARIOUS LIABILITY
                     Against Defendant AMERICAN HYDROTECH, INC.

       67.       Plaintiffs specifically refer to and incorporate by reference Paragraphs 1 through

66 above.

       68.       At all relevant times, AMERICAN HYDROTECH, INC. was the owner or lessee

of the AMERICAN HYDROTECH, INC. trailer hauled by Defendant Smith, and AMERICAN

HYDROTECH, INC. controlled its use and operation.

       69.       At all relevant times, Defendant Smith was the owner and lessor of the AR tractor.

       70.       At all relevant times, Defendant Smith operated, hauled and used the AMERICAN

HYDROTECH, INC. trailer at the time of the subject crash with the express permission and

consent of AMERICAN HYDROTECH, INC. and for its benefit.




                                                  11
       Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 12 of 27




        71.     At all relevant times, Defendant Smith operated, hauled and used the AMERICAN

HYDROTECH, INC. trailer while in the course and scope of his employment for AMERICAN

HYDROTECH, INC.

        72.     At all relevant times, AMERICAN HYDROTECH, INC. and AR were parties to a

trailer interchange agreement with each other, wherein both AMERICAN HYDROTECH, INC.

and AR formally recognized that they had a mutual interest with relationship to customers and

equipment, and AMERICAN HYDROTECH, INC. and AR agreed to share, freely utilize, and/or

interchange trailer units AMERICAN HYDROTECH, INC. and AR owned individually or jointly,

or rented or leased individually or jointly.

        73.     At all relevant times, Defendant Smith was acting as an employee, agent, and

servant of AMERICAN HYDROTECH, INC.

        74.     At all relevant times, Defendant AMERICAN HYDROTECH, INC. controlled and

directed how Defendant Smith performed his job responsibilities.

        75.     At all relevant times, Defendant Smith was acting in the furtherance of the business

of AMERICAN HYDROTECH, INC. and within the course and scope of his employment with

AMERICAN HYDROTECH, INC.

        76.     At all relevant times, Defendants, Smith and AMERICAN HYDROTECH, INC.,

were partaking in a joint venture.

        77.     At all relevant times, AR was acting as an employee, agent, and servant of

AMERICAN HYDROTECH, INC.

        78.     At all relevant times, AR and AMERICAN HYDROTECH, INC. were partaking

in a joint venture.




                                                 12
      Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 13 of 27




       79.     At all relevant times, Smith, AR and AMERICAN HYDROTECH, INC. worked

together to carry out an enterprise for profit, for which purpose Smith, AR and AMERICAN

HYDROTECH, INC. combined their property, money, efforts, skill and knowledge.

       80.     AMERICAN HYDROTECH, INC. is therefore vicariously liable for Defendant

Smith’s acts and omissions as asserted in this Complaint under one or more of the following: the

doctrine of respondeat superior, principles of agency law, and joint venture.

       81.     AMERICAN HYDROTECH, INC. is therefore vicariously liable for Defendant

AR’s acts, omissions, and liability as asserted in this Complaint under one or more of the

following: the doctrine of respondeat superior, principles of agency law, and joint venture.

                                          COUNT VI
                                         NEGLIGENCE
                                     Against Defendant AR

       82.     Plaintiffs specifically refer to and incorporate by reference Paragraphs 1 through

81 above.

       83.     Defendant AR had a duty to exercise reasonable care in hiring, retaining, training,

and supervising its drivers, including Defendant Smith.

       84.     Defendant AR had a duty to exercise reasonable care in entrusting its vehicles and

equipment—and any and all vehicles and equipment under its control—to responsible, competent,

and qualified drivers.

       85.     Defendant AR had a duty to abide by the Federal Motor Carrier Safety Regulations.

       86.     Defendant AR failed to exercise reasonable care in meeting its duties in at least the

following respects:




                                                13
Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 14 of 27




   a. In hiring Defendant Smith when AR knew or should have known that Smith was

      an unfit, unsafe, unstable, unqualified, incompetent, and/or reckless commercial

      motor vehicle operator;

   b. In continuing to retain Defendant Smith when AR knew or should have known that

      Smith was an unfit, unsafe, unstable, unqualified, incompetent, and/or reckless

      commercial motor vehicle operator;

   c. In failing to train and/or re-train its drivers, including Defendant Smith, regarding

      defensive driving techniques and methods, how to keep a proper lookout, how far

      a commercial motor vehicle operator should look ahead, distracted driving,

      inattentive driving, fatigue and impairment, and hazards that must be identified,

      appreciated and responded to;

   d. In permitting Defendant Smith to operate a commercial motor vehicle that wasn’t

      properly equipped;

   e. In permitting Defendant Smith to operate a commercial motor vehicle without

      requiring him to submit to a road test so that his driving skills, conduct and

      performance could be evaluated;

   f. In requiring and/or permitting Defendant Smith to operate a commercial motor

      vehicle when he was too fatigued and/or impaired to safely operate a commercial

      motor vehicle;

   g. In failing to investigate and/or review information and materials regarding

      Defendant Smith’s previous employment;

   h. In failing to supervise and/or monitor Defendant Smith’s driving conduct or

      performance; and



                                        14
      Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 15 of 27




             i. Any other acts of negligence that have not been exposed but may be identified

                during discovery.

       87.      The aforementioned independent acts of negligence of AR breached the requisite

standard of care.

       88.      The aforementioned independent acts of negligence of AR each directly and

proximately caused Plaintiff Ned Robinson’s injuries and Plaintiffs’ damages as asserted in this

Complaint.

                                          COUNT VII
                                       NEGLIGENCE PER SE
                                      Against Defendant AR

       89.      Plaintiffs specifically refer to and incorporate by reference Paragraphs 1 through

88 above.

       90.      The aforementioned acts and omissions by Defendant AR constitute negligence per

se.

       91.      Defendant AR’s negligent acts and omissions violated provisions of the Federal

Motor Carrier Safety Regulations, including but not limited to:

             a. 49 C.F.R § 390.3, general applicability;

             b. 49 C.F.R § 390.11, motor carrier to require observance of driver regulations;

             c. 49 C.F.R. § 390.13, aiding or abetting violations;

             d. 49 C.F.R § 391.11, general qualifications of drivers;

             e. 49 C.F.R § 391.13, responsibilities of drivers;

             f. 49 C.F.R § 391.23, investigation and inquiries;

             g. 49 C.F.R § 391.31, road test;

             h. 49 C.F.R § 392.3, ill or fatigued operator;



                                                 15
      Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 16 of 27




             i. 49 C.F.R § 392.7, equipment, inspection and use;

             j. 49 C.F.R § 392.9, inspection of cargo, cargo securement devices and systems;

             k. 49 C.F.R § 392.80, prohibition against texting;

             l. 49 C.F.R § 392.82, using a hand-held mobile telephone;

             m. 49 C.F.R § 396.3, inspection repair & maintenance; and

             n. 49 C.F.R § 396.7, unsafe operations forbidden.

       92.      Plaintiff Ned Robinson was a member of the class sought to be protected under the

provisions of the Federal Motor Carrier Safety Regulations that were violated by Defendant AR.

       93.      Plaintiff Ned Robinson’s injuries that resulted from the subject crash are the type

of injuries that the Federal Motor Carrier Safety Regulations were designed to prevent and avoid.

       94.      The aforementioned violations were each a direct and proximate cause of the

subject crash and resulted in Plaintiff’s injuries and Plaintiffs’ damages as asserted in this

Complaint.

                                          COUNT VIII
                                       GROSS NEGLIGENCE
                                      Against Defendant AR

       95.      Plaintiffs specifically refer to and incorporate by reference Paragraphs 1 through

94 above.

       96.      The aforementioned acts and omissions by Defendant AR constitute gross

negligence.

       97.      Defendant AR had actual, subjective awareness of the risks associated with its acts

and omissions, but nevertheless proceeded with them.

       98.      Defendant AR acted with conscious indifference to Plaintiff Ned Robinson’s rights,

safety, and welfare.



                                                16
      Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 17 of 27




       99.        Defendant AR’s acts and omissions were committed with an extreme degree of risk,

impatience, and greed, and were the result of Defendant AR’s decisions to violate the Federal

Motor Carrier Safety Regulations, to forego investigation into Defendant Smith’s background and

previous employment experience, to not train, retrain or provide any remedial training or training

materials to Defendant Smith, and to require and/or permit Defendant Smith to operate a

commercial motor vehicle when he was too fatigued, distracted and/or impaired to operate such a

vehicle safely.

       100.       The grossly negligent acts discussed above were each a direct and proximate cause

of the subject crash and resulted in Plaintiff Ned Robinson’s injuries and Plaintiffs’ damages as

asserted in this Complaint.

                                         COUNT IX
                                         NEGLIGENCE
                      Against Defendant AMERICAN HYDROTECH, INC.

       101.       Plaintiffs specifically refer to and incorporate by reference Paragraphs 1 through

100 above.

       102.       Defendant AMERICAN HYDROTECH, INC. had a duty to exercise reasonable

care in hiring, retaining, training and supervising its drivers, including Defendant Smith.

       103.       Defendant AMERICAN HYDROTECH, INC. had a duty to exercise reasonable

care in contracting with, hiring, retaining and supervising its motor carriers, including AR.

       104.       Defendant AMERICAN HYDROTECH, INC. had a duty to exercise reasonable

care in entering into trailer interchange agreements with other entities.

       105.       Defendant AMERICAN HYDROTECH, INC. had a duty to exercise reasonable

care in entrusting its vehicles and equipment—and any and all vehicles and equipment under its

control—to responsible, competent, and qualified motor carriers and drivers.



                                                  17
       Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 18 of 27




        106.    Defendant AMERICAN HYDROTECH, INC. had a duty to exercise reasonable

care in inspecting and maintaining its vehicles and equipment.

        107.    Defendant AMERICAN HYDROTECH, INC. had a duty to exercise reasonable

care in ensuring that the vehicles and equipment that it used and/or permitted others to use were

adequate, up-to-code, sufficient and safe.

        108.    Defendant AMERICAN HYDROTECH, INC. had a duty to exercise reasonable

care in weighing and/or scaling the cargo that it transported and/or that it arranged for others to

transport.

        109.    Defendant AMERICAN HYDROTECH, INC. had a duty to exercise reasonable

care in ensuring that the cargo that it transported and/or the cargo that it arranged others to transport

was not overweight, and that the cargo was loaded properly and securely.

        110.    Defendant AMERICAN HYDROTECH, INC. had a duty to abide by the Federal

Motor Carrier Safety Regulations.

        111.    Defendant AMERICAN HYDROTECH, INC. failed to exercise reasonable care in

meeting its duties in at least the following respects:

             a. In hiring Defendant Smith when AMERICAN HYDROTECH, INC. knew or

                should have known that Smith was an unfit, unsafe, unstable, unqualified,

                incompetent, and/or reckless commercial motor vehicle operator;

             b. In continuing to retain Defendant Smith when AMERICAN HYDROTECH, INC.

                knew or should have known that Smith was an unfit, unsafe, unstable, unqualified,

                incompetent, and/or reckless commercial motor vehicle operator;

             c. In failing to train and/or re-train its drivers, including Defendant Smith, regarding

                defensive driving techniques and methods, how to keep a proper lookout, how far



                                                   18
Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 19 of 27




      a commercial motor vehicle operator should look ahead, distracted driving,

      inattentive driving, fatigue and impairment, and hazards that must be identified,

      appreciated and responded to;

   d. In permitting Defendant Smith to operate a commercial motor vehicle with

      improper equipment;

   e. In permitting Defendant Smith to operate a commercial motor vehicle without

      requiring him to submit to a road test so that his driving skills, conduct and

      performance could be evaluated;

   f. In requiring/permitting Defendant Smith to operate a commercial motor vehicle

      when he was too fatigued and/or impaired to safely operate a commercial motor

      vehicle;

   g. In failing to investigate and/or review information and materials regarding

      Defendant Smith’s previous employment;

   h. In failing to supervise and/or monitor Defendant Smith’s driving conduct or

      performance;

   i. In contracting with and/or hiring Defendant            AR when AMERICAN

      HYDROTECH, INC. knew or should have known that AR was an unfit, unsafe,

      unstable, unqualified, incompetent, and/or reckless motor carrier, and when

      AMERICAN HYDROTECH, INC. failed to perform any investigation, evaluation

      or review of AR;

   j. In continuing to contract with and/or retain Defendant AR when AMERICAN

      HYDROTECH, INC. knew or should have known that AR was an unfit, unsafe,

      unstable, unqualified, incompetent, and/or reckless motor carrier;



                                      19
      Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 20 of 27




          k. In entering into a trailer interchange agreement with AR when AMERICAN

             HYDROTECH, INC. knew or should have known that AR was an unfit, unsafe,

             unstable, unqualified, incompetent, and/or reckless motor carrier, and when

             AMERICAN HYDROTECH, INC. failed to perform any investigation, evaluation

             or review of AR;

          l. In permitting AR and/or Smith to use its vehicles and equipment when

             AMERICAN HYDROTECH, INC. knew or should have known that AR was an

             unfit, unsafe, unstable, unqualified, incompetent, and/or reckless motor carrier, and

             when AMERICAN HYDROTECH, INC. failed to perform any investigation,

             evaluation or review of AR;

          m. In failing to inspect and maintain the AMERICAN HYDROTECH, INC. trailer

             involved in the subject crash;

          n. In failing to weigh and scale the cargo that was being transported on the

             AMERICAN HYDROTECH, INC. trailer involved in the subject crash;

          o. In permitting the AR tractor and AMERICAN HYDROTECH, INC. trailer to be

             operated by Defendant Smith when the combined weight of the AR tractor,

             AMERICAN HYDROTECH, INC. trailer and the subject cargo was in excess of

             80,000 lbs.; and

          p. Any other acts of negligence that have not been exposed but may be identified

             during discovery.

      112.   The   aforementioned     independent    acts   of   negligence    of   AMERICAN

HYDROTECH, INC. breached the requisite standard of care.




                                              20
      Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 21 of 27




       113.     The     aforementioned   independent       acts   of   negligence   of   AMERICAN

HYDROTECH, INC. each directly and proximately caused Plaintiff Ned Robinson’s injuries and

Plaintiffs’ damages as asserted in this Complaint.

                                         COUNT X
                                     NEGLIGENCE PER SE
                      Against Defendant AMERICAN HYDROTECH, INC.

       114.     Plaintiffs specifically refer to and incorporate by reference Paragraphs 1 through

113 above.

       115.     The     aforementioned    acts   and   omissions       by   Defendant    AMERICAN

HYDROTECH, INC. constitute negligence per se.

       116.     Defendant AMERICAN HYDROTECH, INC.’s negligent acts and omissions

violated provisions of Mississippi law, including but not limited to Section 63-5-33, gross weight

of vehicle and loads.

       117.     Defendant AMERICAN HYDROTECH, INC.’s negligent acts and omissions

violated provisions of the Federal Motor Carrier Safety Regulations, including but not limited to:

             a. 49 C.F.R § 390.3, general applicability;

             b. 49 C.F.R § 390.11, motor carrier to require observance of driver regulations;

             c. 49 C.F.R. § 390.13, aiding or abetting violations;

             d. 49 C.F.R § 391.11, general qualifications of drivers;

             e. 49 C.F.R § 391.13, responsibilities of drivers;

             f. 49 C.F.R § 391.23, investigation and inquiries;

             g. 49 C.F.R § 391.31, road test;

             h. 49 C.F.R § 392.3, ill or fatigued operator;

             i. 49 C.F.R § 392.7, equipment, inspection and use;



                                                 21
      Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 22 of 27




             j. 49 C.F.R § 392.9, inspection of cargo, cargo securement devices and systems;

             k. 49 C.F.R § 392.80, prohibition against texting;

             l. 49 C.F.R § 392.82, using a hand-held mobile telephone;

             m. 49 C.F.R. § 392.40, required brake systems;

             n. 49 C.F.R. § 393.42, brakes required on all wheels;

             o. 49 C.F.R. § 393.48, brakes to be operative;

             p. 49 C.F.R. § 393.52, brake performance;

             q. 49 C.F.R § 396.3, inspection repair & maintenance; and

             r. 49 C.F.R § 396.7, unsafe operations forbidden.

       118.     Plaintiff Ned Robinson was a member of the class sought to be protected under the

provisions of Mississippi law and the Federal Motor Carrier Safety Regulations that were violated

by Defendant AMERICAN HYDROTECH, INC.

       119.     Plaintiff Ned Robinson’s injuries that resulted from the subject crash are the type

of injuries that Mississippi law and the Federal Motor Carrier Safety Regulations were designed

to prevent and avoid.

       120.     The aforementioned violations were each a direct and proximate cause of the

subject crash and resulted in Plaintiff’s injuries and Plaintiffs’ damages as asserted in this

Complaint.

                                        COUNT XI
                                    GROSS NEGLIGENCE
                     Against Defendant AMERICAN HYDROTECH, INC.

       121.     Plaintiffs specifically refer to and incorporate by reference Paragraphs 1 through

120 above.




                                                22
      Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 23 of 27




       122.    The    aforementioned    acts   and      omissions   by   Defendant   AMERICAN

HYDROTECH, INC. constitute gross negligence.

       123.    Defendant AMERICAN HYDROTECH, INC. had actual, subjective awareness of

the risks associated with its acts and omissions, but nevertheless proceeded with them.

       124.    Defendant AMERICAN HYDROTECH, INC. acted with conscious indifference to

Plaintiff Ned Robinson’s rights, safety, and welfare.

       125.    Defendant AMERICAN HYDROTECH, INC.’s acts and omissions were

committed with an extreme degree of risk, impatience and greed, and were the result of Defendant

AMERICAN HYDROTECH, INC.’s decisions to violate the Federal Motor Carrier Safety

Regulations, to forego necessary investigation into Defendant Smith’s background and previous

employment experience and AR’s background, experience and history, to not train, retrain or

provide any remedial training or training materials to Defendant Smith, to forego the required

weighing and/or scaling of the cargo that was being transported on the AMERICAN

HYDROTECH, INC. trailer involved in the subject crash, to forego required inspections and

maintenance on the AMERICAN HYDROTECH, INC. trailer that was involved in the subject

crash, and to require and/or permit Defendant Smith to operate a commercial motor vehicle when

he was too fatigued, distracted and/or impaired to operate such a vehicle safely.


                                  NED ROBINSON’S DAMAGES

       126.    Plaintiffs specifically refer to and incorporate by reference Paragraphs 1 through

125 above.

       127.    As a direct and proximate result of the negligent and grossly negligent acts and

omissions of all Defendants as asserted in this Complaint, Plaintiff Ned Robinson has suffered and

will continue to suffer damages, including but not limited to:


                                                23
      Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 24 of 27




           a. Past, present, and future medical bills and expenses;

           b. Past, present, and future pain and suffering;

           c. Past, present, and future emotional distress and mental anguish;

           d. Past, present, and future lost wages;

           e. Past, present, and future loss of enjoyment of life; and

           f. Any and all other recoverable damages.

       128.    As a result of Defendants’ wanton, willful, reckless, and grossly negligent acts and

omissions as asserted in this Complaint, Plaintiff Ned Robinson is entitled to an award of punitive

damages.

       129.    Any statutory cap or limitation that would, in application, reduce any of Plaintiff

Ned Robinson’s Damages from the amount determined by the jury in this action, including

Mississippi Code Section 11-1-60, is a violation of the Constitution of the State of Mississippi and

a violation of the Constitution of the United States. Mississippi Code Section 11-1-60 violates the

Separation of Powers Clause of the Mississippi Constitution, as well as the Right to Jury Trial

Clause, the Right to Court Access and Remedies Clause, the Due Process Clause and Equal

Protection Clauses of the Mississippi Constitution. Mississippi Code Section 11-1-60 constitutes

an improper de facto amendment to the Mississippi Constitution, and is in conflict with the clear

language of the Mississippi Constitution.

       130.    Plaintiff Ned Robinson seeks all costs, expenses, including fees and expenses of

expert witnesses, and attorneys’ fees arising from the incident complained of in this action.

       131.    Plaintiff Ned Robinson also requests pre-judgment and post-judgment interest.




                                                24
      Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 25 of 27




                                LINDA C. ROBINSON’S DAMAGES

       132.    Plaintiffs specifically refer to and incorporate by reference Paragraphs 1 through

131 above.

       133.    At all relevant times, Plaintiff Linda C. Robinson has been and is the spouse of

Plaintiff Ned Robinson.

       134.    As a direct and proximate result of the negligent and grossly negligent acts and

omissions of all Defendants as asserted in this Complaint, Plaintiff Linda C. Robinson has suffered

and will continue to suffer damages, including but not limited to, the loss of her husband’s

consortium, services, companionship, support, guidance, advice, counsel, and assistance, which

existed before Plaintiff Ned Robinson suffered the injuries caused by Defendants.

       135.    As a result of Defendants’ wanton, willful, reckless, and grossly negligent acts and

omissions as asserted in this Complaint, Plaintiff Linda C. Robinson is entitled to an award of

punitive damages.

       136.    Any statutory cap or limitation that would, in application, reduce any of Plaintiff

Linda C. Robinson’s Damages from the amount determined by the jury in this action, including

Mississippi Code Section 11-1-60, is a violation of the Constitution of the State of Mississippi and

a violation of the Constitution of the United States. Mississippi Code Section 11-1-60 violates the

Separation of Powers Clause of the Mississippi Constitution, as well as the Right to Jury Trial

Clause, the Right to Court Access and Remedies Clause, the Due Process Clause and Equal

Protection Clauses of the Mississippi Constitution. Mississippi Code Section 11-1-60 constitutes

an improper de facto amendment to the Mississippi Constitution, and is in conflict with the clear

language of the Mississippi Constitution.




                                                25
      Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 26 of 27




       137.      Plaintiff Linda C. Robinson seeks all costs, expenses, including fees and expenses

of expert witnesses, and attorneys’ fees arising from the incident complained of in this action.

       138.      Plaintiff Linda C. Robinson also requests pre-judgment and post-judgment interest.

                                         CONCLUSION

       Therefore, based on the allegations stated above, Plaintiffs respectfully demand judgment

of, from, and against Defendants in amounts to be determined by the jury as actual, compensatory,

and punitive damages, as well as costs, expenses, expert witness fees and expenses, attorneys’ fees,

and such other, further, and more general relief as may appear necessary and proper under the

circumstances.

       RESPECTFULLY SUBMITTED this, the 31st day of January, 2020.

                                              NED ROBINSON and LINDA C. ROBINSON,
                                              Plaintiffs

                                              By and Through Their Attorneys,
                                              LUCKEY & MULLINS, PLLC

                                              BY:     /s/ Stephen W. Mullins


STEPHEN W. MULLINS (MS Bar No. 9772)
Luckey and Mullins, PLLC
1729 Government Street
Ocean Springs, MS 39564
Telephone: 228-875-3175
Fax: 228-872-4719
smullins@luckeyandmullins.com




                                                 26
      Case 1:20-cv-00040-LG-RPM Document 1 Filed 01/31/20 Page 27 of 27




                               CERTIFICATE OF SERVICE

       I, STEPHEN W. MULLINS, do hereby certify that I have on this day electronically filed

the above and foregoing Complaint with the Clerk of this Court using the ECF System on this, the

31st day of January, 2020.

                                                           /s/ Stephen W. Mullins
                                                           STEPHEN W. MULLINS




                                              27
